BL HE

              eSuprrtur                     1-
                                 (Court of 7fit
                               2014-SC-000197-KB


DONALD KYLE DESKINS
                                                         DATE -1, _ , y .MOVANT
KBA Member No. 88880




V.                             IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                            RESPONDENT



                               OPINION AND ORDER

      Donald Kyle Deskins (Deskins) moves this Court for a thirty (30) day

suspension from the practice of law, to be probated for one (1) year with

conditions, for his admitted violations of SCR 3.130-1.3, SCR 3.130-1.4(a)(3),

SCR 3.130-1.16(d), SCR 3.130-8.4(c), and SCR 3.130-8.1(b). The Kentucky

Bar Association (KBA) states no objection to the proposed discipline, which was

negotiated pursuant to SCR 3.480(2). ,Finding a thirty (30) day suspension

from the practice of law, to be probated for one (1) year with conditions, to be

the appropriate discipline for his misconduct, we grant Deskins's motion.
                           ,




Deskins, whose KBA number is 88880 and whose bar address is P.O. Box 368,

Pikeville, Kentucky 41502, was admitted to the practice of law in the

Commonwealth of Kentucky on October 19, 2001.

      On December, 3, 2012, the KBA Inquiry Commission issued Deskins a

five count charge alleging he violated SCR 3.130-1.3, SCR 3.130-1.4(a)(3), SCR

3.130-1.16(d), SCR 3.130-8.4(c), and SCR 3.130-8.1(b). SCR 3.130-1.3 states,
"A lawyer shall act with reasonable diligence and promptness in representing a

client." SCR 3.130-1.4(a)(3) states in pertinent part, "[a] lawyer shall . . . keep

the client reasonably informed about the status of the matter." SCR 3.130-

1.16(d) states,

      Upon termination of representation, a lawyer shall take steps to
      the extent reasonably practicable to protect a client's interests,
      such as giving reasonable notice to the client, allowing time for
      employment of other counsel, surrendering papers and property to
      which the client is entitled and refunding any advance payment of
      fee or expense that has not been earned or incurred. The lawyer
      may retain papers relating to the client to the extent permitted by
      other law.

SCR 3.130-8.4(c) states in pertinent part, "[i]t is professional misconduct for a

lawyer to . . . engage in conduct involving dishonesty, fraud, deceit or

misrepresentation." SCR 3.130-8.1(b) states in pertinent part, "a lawyer in

connection with a disciplinary matter, shall not . . . knowingly fail to respond to

a lawful demand for information from an admissions or disciplinary authority,

except that this Rule does not require disclosure of information otherwise

protected by Rule 1.6." These charges, which are the first against Deskins,

arose from the facts set forth below.

       Sometime prior to September 2011, Deskins represented Karen Lee

Thornsberry (Thornsberry) in the dissolution of her marriage. Subsequent to

the entry of her dissolution decree, Thornsberry discovered problems with a

quitclaim deed and the property settlement agreement filed in the dissolution

action. The problems arose because Deskins filed the deed in the wrong

county. As a result, Thornsberry's ex-husband's name remained on the title to



                                          2
the deed, resulting in liens from his post-dissolution debts being placed against

the property.

      In September, 2011, Thornsberry went to Deskins seeking a remedy for

her problems with the deed and liens. Pursuant to Deskins's request,

Thornsberry faxed copies of the property settlement agreement and additional

information to him. Deskins informed Thornsberry that he would review the

documents and then contact her with advice on how to proceed in the matter.

      Because Deskins failed to timely contact her, Thornsberry contacted him

in February 2012, and again asked Deskins about how to proceed. Deskins

told Thornsberry he required three checks to proceed—one for court costs, one

for sheriff's costs, and one for attorney's fees—which Thornsberry forwarded to

Deskins. Deskins then told Thornsberry that he would file a lawsuit on her

behalf to try to resolve the problems with the deed, and that he would contact

her regarding any court dates and further instructions.

      Deskins again failed to timely contact Thornsberry, so she contacted him

in April 2012. Deskins informed Thornsberry that a court date had been set

for April 20, 2012; that Thornsberry did not need to appear; and that he would

call Thornsberry with the results of the hearing. However, Deskins failed to do

SO.


      On April 30, 2012, Thornsberry called Deskins to inquire about the April

20, 2012 proceedings. Deskins told Thornsberry that the court date had been

postponed to May 7, 2012, and he apologized for not informing her. On May 8,

2012, Thornsberry called Deskins to inquire about the May 7, 2012


                                        3
proceedings. Deskins informed Thornsberry that the matter had again been

postponed until June 4 or 5, 2012, giving no reason for the delay. On June 6,

2012, Thornsberry called Deskins to inquire about the June 4 or 5 hearing.

Deskins told Thornsberry that the matter had been delayed until June 8, 2012.

Deskins promised to report the results of the June 8, 2012 court date, but

made no such report. On June 11, 2012, Thornsberry called and left a

message with Deskins. Deskins returned Thornsberry's call, telling her that

the matter was not heard by the judge on June 8, 2012, and that he did not

know why the court had not heard it. Deskins then told Thornsberry the

matter had been set for July, 17, 2012. On July 18, 2012, Thornsberry again

called Deskins, but was told he was out of the office until July, 19, 2012 and to

call back then.

      Thornsberry then contacted multiple clerks' offices to determine whether

any court date had ever been set in her legal matter. She discovered that

Deskins had never filed any civil case on her behalf regarding the deed and

thus no court date had ever been set. On July 19, 2012, Thornsberry again

called Deskins but was again told he was unavailable. Thornsberry informed

Deskins's assistant that she knew the case had never been filed, and she

requested the return of her file. Deskins's assistant told Thornsberry her file

would be in the mail by the following morning.

      Deskins did not return Thornsberry's file to her at that time, did not

communicate with Thornsberry regarding her matter, and did not refund any of

the unearned attorney's fees or expenses. Thornsberry then filed a Bar


                                        4
Complaint against Deskins. It was only then that Deskins returned

Thornsberry's money.

      On October 20, 2012, the Sheriff served Deskins with a copy of the Bar

Complaint, to which Deskins never replied. The Disciplinary Clerk then issued

Deskins a copy of the Charge advising him that the Inquiry Commission,

through the Office of Bar Counsel, found he violated the five aforementioned

Kentucky Rules of Professional Conduct and that if he did not respond he

would be subject to further discipline. ,

      In his Motion for Suspension, Deskins admits his actions were in

violation of SCR 3.130-1.3, SCR 3.130-1.4(a)(3), SCR 3.130-1.16(d), SCR

3.130-8.4(c), and SCR 3.130-8.1(b). In mitigation for his professional

misconduct, Deskins states he was suffering from anxiety and depression-

related illnesses corresponding with certain personal and family problems

during the events giving rise to this case. In April 2012, Deskins voluntarily

entered into a two-year Supervision Agreement with the Kentucky Lawyers'

Assistance Program (KYLAP) and is currently in compliance with the terms of

that agreement. The KBA made no objection to Deskins's Motion for

Suspension with conditions and requested this Court grant Deskins's motion.

      Having reviewed this matter, we are also of the opinion that a thirty (30)

day suspension from the practice of law, to be probated for one (1) year with

conditions, is sufficient in this case. This Court has often found thirty (30) day

suspensions to be satisfactory for violations of many of the same rules of

professional conduct.


                                            5
      In Kentucky Bar Ass'n v. Justice, 198 S.W.3d 583, 584 (Ky. 2006), a

lawyer violated our rules of professional conduct when he failed to respond to

the opposing party's motion to dismiss his clients' civil action, and failed to

attend court hearings on the aforementioned motion, which resulted in

dismissal of clients' complaint with prejudice. Id. Justice admitted these

actions were in violation of SCR 3.130-1.3, SCR 3.130-1.4(a), SCR 3.130-1.4(b),

SCR 3.130-1.15(a), and SCR 3.130-1.16(d) and that he had been privately

reprimanded on four previous occasions for such matters as failing to exercise

reasonable diligence in representing a client and for failing adequately to

communicate with a client. Id. Justice asked this Court to impose a thirty (30)

day suspension, which we held was appropriate for these rules violations.

      In Morton v. Kentucky Bar Ass'n, 230 S.W.3d 328, 329-30 (Ky. 2007), the

attorney admitted her conduct was in violation of the rules of professional

conduct. Morton admitted she failed to prepare an agreed order; she failed to

notify clients in writing that she had been suspended from the practice of law

for not completing her continuing legal education requirements; she continued

to represent her clients while her law license was suspended; and she failed to

file a divorce complaint for a client. Id. Morton acknowledged that these

actions were in violation of SCR 3.130-1.3, SCR 3.130-1.16(d), SCR 3.130-

3.4(c), SCR 3.130-4.4, SCR 3.130-5.5(a), and SCR 3.130-8.1(b) which

stemmed from one KBA Charge and SCR 3.130-1.4(b), SCR 3.130-1.16(d), SCR

3.130-3.4(c), SCR 3.130-5.5(a), SCR 3.130-8.3(b), SCR 3.130-8.3(c), and SCR .

3.130-8.1(b) which stemmed from another KBA Charge. Id. Morton asked this


                                          6
Court to impose a thirty (30) day suspension from the practice of law. We held

sufficient evidence existed to suspend Morton for thirty (30) days. Id.

      Therefore, because Deskins's conduct is similar to the attorneys' conduct

in the aforementioned cases, we grant Deskins's motion.

ACCORDINGLY, IT IS ORDERED THAT:

1.    Donald Kyle Deskins, KBA Member No. 88880, is found guilty of violating

      SCR 3.130-1.3, SCR 3.130-1.4(a)(3), SCR 3.130-1.16(d), SCR 3.130-

      8.4(c), and SCR 3.130-8.1(b) of the Kentucky Rules of Professional

      Conduct;

2.    Deskins is suspended from the practice of law in Kentucky for a period of

      thirty (30) days beginning ten (10) days after entry of this Order, to be

      probated for one (1) year;

3.    Deskins shall adhere to the provisions of the Supervision Agreement

      entered into with KYLAP under KBA File No. 21255;

4.    Deskins shall not commit any crimes, including misdemeanors and

      felonies;

5.    Deskins shall sign authorizations allowing the KBA to review his records

      held by KYLAP, mental health professionals, social workers, and all

      medical records and mental health records;

6.    The Director of KYLAP will file quarterly reports with the Disciplinary

      Clerk of the KBA for distribution to the Office of Bar Counsel. These

      reports shall state whether Deskins is complying with the terms and

      conditions of this Order;


                                         7
7.    If at any time the KYLAP Director becomes aware of Deskins's violations

      of any section of this Order or the KYLAP Supervision Agreement, the

      Director shall immediately file a notice of such violations with the

      Disciplinary Clerk of the KBA for distribution to the Office of Bar Counsel

      and Deskins;

8.    Deskins shall timely pay his KBA membership dues;

9.    Deskins shall timely satisfy all continuing legal education requirements;

10.   Deskins shall pay all court costs associated with the Supervision

      Agreement;

11.   If Deskins violates any section of this Order or the KYLAP Supervision

      Agreement within one (1) year, beginning ten (10) days after entry of this

      Order, or receives a Charge of professional misconduct during the

      probationary period, the KBA may file a motion with this Court

      requesting the issuance of a show cause order directing Deskins to show

      cause, if any, why the thirty (30) day suspension should not be imposed;

12.   If, at the expiration of the probationary period of one (1) year, beginning

      ten (10) days after entry of this Order, Deskins has fully complied with

      this Order, Deskins's suspension shall be lifted.

13.   In accordance with SCR 3.450, Deskins is directed to pay the costs of

      this action in the amount of $399.42, for which execution may issue

      from this Court upon finality of this Opinion and Order.




                                         8
All sitting. All concur.

ENTERED: June 19, 2014.